                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GARLAND ADAMS,                                :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-3301
                                              :
CORRECTIONS EMERGENCY                         :
RESPONSE TEAM (CERT), et al.,                 :
     Defendants.                              :

                                             ORDER

       AND NOW, this 28th day of August, 2019, upon consideration of Plaintiff Garland

Adams’s Motion to Proceed In Forma Pauperis (ECF No. 4), his Prisoner Trust Fund Account

Statement (ECF No. 5), and his pro se Complaint (ECF No. 1), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Garland Adams, #BQ-9918, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court hereby

directs the Superintendent of SCI Phoenix or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Adams’s inmate account; or (b)

the average monthly balance in Adams’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Adams’s inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Adams’s inmate account until the fees are paid. Each payment shall reference

the docket number for this case.
         3.       The Clerk of Court is directed to SEND a copy of this order to the Superintendent

of SCI Phoenix.

         4.       The Complaint is DEEMED filed.

         5.       The Complaint is DISMISSED without prejudice for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s Memorandum

         6.       Adams is given thirty (30) days to file an amended complaint. Any amended

complaint must be a complete document and not incorporate the original complaint by reference.

Adams must identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint and shall state the basis for Adams’s

claims against each defendant. When drafting his amended complaint, Adams should be mindful

of the Court’s reasons for dismissing his claims as explained in the Court’s Memorandum. Upon

the filing of an amended complaint, the Clerk shall not make service until so ORDERED by the

Court.

         7.       The Clerk of Court shall send Adams a blank copy of the Court’s form

complaint for a prisoner filing a civil rights action bearing the above civil action number. Adams

may use this form to file his amended complaint if he chooses to do so.

         8.       If Adams fails to file an amended complaint in accordance with paragraph six (6)

of this Order, his case may be dismissed without prejudice for failure to prosecute without

further notice.

                                               BY THE COURT:


                                               /s/ Mitchell S. Goldberg
                                               MITCHELL S. GOLDBERG, J.
